department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division 2716y 5e-t ep ea ty uniform issue list legend individuala amount d amount e amount f bank h date l date m date n ira x dear this is in response to a request of date as supplemented by letters dated date and date through your authorized representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a’s husband had recently died on date l the beneficiary of her deceased husband’s ira which she rolled into ira x shortly after her husband’s death received amount e on date n individual a deposited amount d into a certificate of deposit at bank h and deposited amount f on date m individual a closed ira x and into a checking account individual a at age was individual a had little experience in handling financial matters individual a had intended to move her funds to an ira at a more convenient location bank h in early she believed that her instructions were being followed by bank h when individual a’s tax_return was being prepared it was discovered that amount d had been place in a non-ira account by bank h day rollover period had expired at that time the based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount d because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred information presented demonstrates that individual a relied on bank h to deposit amount d into an ira instead the money was put into a certificate of deposit therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount d less the required distributions described below individual a is granted a period of days from the date_of_issuance of this ruling letter to contribute amount d in cash less the required distributions described below to an ira set up and maintained by individual a provided all other requirements of sec_408 are otherwise satisfied except the 60-day less the required distributions requirement if these conditions are satisfied amount d described below will be considered a rollover_contribution within the meaning of sec_408 it has been represented that individual a had attained age prior to calendar_year thus individual a had a code sec_401 required_distribution for calendar if said required_distribution had not been taken it must be taken and may not year be rolled over into individual a's ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact sincerely yours donzell h littlejohn manager employee_plans technical group
